Citation Nr: 1115311	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  06-14 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for a back disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 24, 1968 to November 19, 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which declined to reopen the claim.

The Veteran presented testimony before the undersigned Veterans Law Judge in July 2008.  A transcript of the hearing is of record.  In September 2008, the Board remanded this case.  

The issue of service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 1969, the RO denied service connection for spondylolysis at L5-S1.  The Veteran did not appeal.

2.  Evidence submitted since the RO's June 1968  decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's June 1969 rating decision which denied service connection for spondylolysis at L5-S1 is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).

2.  New and material evidence has been received since the RO's June 1969 rating decision; thus, the claim of service connection for a back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issues of whether new and material evidence has been received to reopen the claim of service connection for a back disability, the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

In a June 1969 rating decision, the RO denied service connection for spondylolysis at L5-S1 on the basis that this disorder preexisted service.  It was noted by the rating board that the induction examination was not available for review.  The remainder of the Veteran's service treatment records revealed that the Veteran entered service in July 1968.  In October 1968, he reported that he had back trouble.  He reported that he had experienced back pain for the past five years.  He was placed on profile and heavy lifting was restricted.  Further testing via fluoroscopy revealed unstable L5-S1 vertebras causing low back syndrome.  X-rays revealed spondylolysis of L5-S1.  The Veteran was separated from service with a "void induction" discharge.  

A notice of disagreement was not received within the subsequent one-year period following the rating decision.  Therefore, the RO's June 1969 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In addition, 38 C.F.R. § 3.156(c) provides that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.

Since the prior final decision, evidence has been added to the claims file.  The additional evidence of record consists of additional service treatment records, including the Veteran's induction examination.  In addition, the Department of the Army has recently changed the character of the Veteran's discharge from "void induction" to a medical discharge, relating to his back disability.  Also added to the record are recent medical records, records from the Social Security Administration, and duplicate service treatment records.  The medical records, in pertinent part, reflect continued treatment for back disability.  

In light of the newly submitted copy of the Veteran's induction examination, the claim must be reopened.  New and material evidence has been received since the RO's June 1969 decision; thus, the claim of service connection for back disability is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(c).


ORDER

The application to reopen the claim of service connection for a back disability is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran's induction examination dated in July 1968 revealed 1/2 inch shortening of the left lower extremity.  There was possibility of muscle spasm on the left side; possibility of swelling of the soft tissue, including the synovium around the right hip; and a need to wear a left show with correction to try to compensate with back pain.  Thereafter, in October 1968 the Veteran gave a history of back pain for 5 years and stated that he had been treated by private medical doctors.  Fluro of the lumbar spine showed some change in the angulation of L5-S1 with opening and closing of the L5-S1 disc space, flexion and extension, possibly excess motion in this area.  The Veteran was diagnosed as having unstable L5-S1 vertebra causing low back syndrome and/or spondylolysis L5-S1.  Given the medical complexity of this case, an opinion from a VA orthopedic doctor should be obtained, as set forth below.  

On remand, efforts should also be undertaken to obtain the Veteran's complete treatment records from Dr. Thomas Campella and/or Campanella, Dr. Spedale, and Dr. Musso, dated since the 1960s; Dr. Donald Richardson, dated since 1986; Pain Center/Dr. Jimmy Ponder; Baton Rouge Orthopedics; Dr. Melgar; and Dr. Simon; as well as the Veteran's recent VA treatment records.  

Accordingly, this matter is REMANDED for the following actions:

1.  Make arrangements to obtain the Veteran's treatment records from the VA facility in Houma, Louisiana, dated since 2008, and his records from the Baton Rouge VA treatment facility, dated since 2010.  

2.  Make arrangements to obtain the Veteran's treatment records from Dr. Thomas Campella and/or Campanella, Dr. Spedale, and Dr. Musso, dated since the 1960s; Dr. Donald Richardson, dated since 1986; Pain Center/Dr. Jimmy Ponder; Baton Rouge Orthopedics; Dr. Melgar; and Dr. Simon.  

3.  Thereafter, schedule the Veteran for a VA examination by an orthopedic doctor.  The claims folders must be made available to and reviewed by the examiner in conjunction with the examination report. Any indicated studies should be performed.

The examiner should identify all current disabilities of the Veteran's low back.

The examiner should provide answers to the following questions:

(a) What is the likelihood that any current low back disorder had its clinical onset prior to the Veteran's active service from July 24, 1968 to November 19, 1968?

(b) If a low back disorder had its clinical onset prior to the Veteran's active service, what is the likelihood that it underwent a permanent increase in severity during service?  Was any such increase in severity due to the natural progress of the disease or was the increase in severity beyond the natural progress of the disease?

(c) What is the likelihood that any current low back disorder had its clinical onset during the Veteran's active service from July 24, 1968 to November 19, 1968?

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


